Citation Nr: 1033858	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-05 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to February 
1955.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which, in pertinent part, denied entitlement 
to TDIU.

In April 2010, the Board remanded the claim for additional 
development.  The case has been returned now for further 
appellate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service connected disabilities do not preclude him 
from securing or following substantially gainful employment 
consistent with his education and industrial background.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In a letter issued in June 2007, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claims for increased TDIU.  
The letter also satisfied the second and third elements of the 
duty to notify by informing the Veteran that VA would try to 
obtain medical records, employment records, or records held by 
other Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  He was informed that VA provided ratings 
based on the rating schedule and was given examples of the 
evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

The Veteran has substantiated his status as a veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims, by 
the June 2007 letter.  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various federal 
agencies, and private medical records.  Additionally, the Veteran 
was provided a comprehensive VA examination in June 2010 for his 
TDIU claim.  


Legal Criteria

A TDIU claim may be granted where the schedular rating is less 
than total and the service connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent.  Disabilities resulting from common etiology or a 
single accident or disabilities affecting a single body system 
will be considered as one disability for the above purposes of 
one 60 percent disability or one 40 percent disability.  38 
C.F.R. § 4.16(a).

If these percentage requirements are not met, but the Veteran is 
unable to secure and follow a substantially gainful occupation by 
reason of service connected disability, the case will be referred 
to the Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither non-service connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19 (2007); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).


Analysis

First, it must be determined whether the Veteran meets the 
percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  The 
Veteran is currently service connected for bilateral residuals of 
ganglion cysts, which were each evaluated as 10 percent disabling 
in a May 2006 rating decision and confirmed in an August 2007 
rating decision and April 2010 Board decision.  The combined 
rating of all of his service connected disabilities is 20 
percent.  Therefore, the Veteran's combined disability rating is 
not 70 percent or more as required under 38 C.F.R. § 4.16(a) and 
the minimum schedular criteria for a total rating based on 
unemployability has not been met.  

The Board has an obligation to consider whether the case should 
be referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001). 

In his March 2007 claim, the Veteran stated that he has been 
unable to work since 1991 when he retired from the post office.  

He received a VA examination to specifically address the issue of 
unemployability due to service connected disability in June 2010.  
The examiner reviewed the pertinent evidence in the claims file, 
including an October 2009 VA physical examination.  The June 2010 
examiner noted the Veteran's long list of non-service connected 
disabilities and medications and concluded that, given the 
severity and number of the non-service connected disabilities, it 
is reasonable to conclude that his inability to secure or 
maintain substantially gainful employment is the result of or 
attributable to his non-service connected disabilities and is not 
related to the service connected wrist disabilities.  

The Veteran has not submitted any medical evidence demonstrating 
that his service connected wrist disabilities render him 
unemployable.  Moreover, his representative acknowledged that his 
non-service connection disabilities, which include diabetes 
mellitus, chronic kidney condition, coronary artery disease, 
hypertension, emphysema, asthma, and arthritis, have impacted his 
life and cause him to rely on assistive devises when walking.  

The only evidence that supports the claim of TDIU is the 
Veteran's contention that he is unemployable.  He has not 
provided any evidence or testimony with respect to how his 
service connected disabilities alone make him unemployable.  The 
VA examination was based on a thorough examination of the 
Veteran, his service connected disabilities, his medical history 
and complaints, and objective findings and, therefore, outweighs 
the submitted lay statements.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).

In sum, the evidence demonstrates that the Veteran's service 
connected wrist disabilities are not sufficient by themselves to 
render him unemployable.  Therefore, referral of this case for 
extra-schedular consideration is not in order, and the 
preponderance of the evidence is against the claim.  38 U.S.C.A. 
§ 5103A(d).


ORDER

Entitlement to TDIU is denied.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


